Citation Nr: 1131227	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-27 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable initial disability rating for degenerative joint disease of the right elbow.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, and to include as secondary to service connected disabilities.

3.  Entitlement to service connection for diabetes mellitus type II, claimed as due to exposure to herbicides.

4.  Entitlement to service connection for hypertension, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2006, a statement of the case was issued in July 2007, and a substantive appeal was received in August 2007.

The Veteran testified at a Board hearing in February 2011; a transcript of that hearing is of record.

The Board notes that the Veteran's instant claim has been characterized by the RO as including the issue of entitlement to service connection for depression.  The Board has expanded the characterization of the issue in this case to encompass entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression.  The Veteran has specifically contended, including at his February 2011 Board hearing, that he suffers from an acquired psychiatric disability as a result of reported traumatic combat experiences during his military service.  The United States Court of Appeals for Veterans Claims (Court) recently has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disabilities that arise from the same symptoms).  In other words, although a claimant may describe only particular mental disorders in a service connection claim, the claim should not necessarily be limited to those disorders.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  Thus, based upon the Veteran's description of his contentions, the Board has recharacterized the issue on the front page of this decision to include all acquired psychiatric disabilities including PTSD and depression.

The Board has further recharacterized the psychiatric issue to reflect the fact that the Veteran has contended, in his January 2008 written statement, that he suffers from a psychiatric disability secondary to service-connected right elbow pain, service-connected diabetes mellitus (service connection is granted for this disability in this Board decision), and hypertension (for which he claims entitlement to service connection).

The Board notes that this appeal originally included, in addition to the issues addressed in this Board decision, additional issues of entitlement to service connection for disabilities of the left and right knees; this is reflected in the July 2007 statement of the case.  However, the Veteran expressly withdrew those claims in a signed written statement dated in January 2008, prior to the RO's readjudication of the appeal in the July 2010 supplemental statement of the case.

The issues of entitlement to service connection for an acquired psychiatric disability and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  On the record during his February 2011 Board hearing, the Veteran withdrew his appeal of the issue of entitlement to a compensable initial rating for degenerative joint disease of the right elbow.

2.  The Veteran served aboard the USS Towhee when it dropped anchor in a harbor of the mainland of the Republic of the Vietnam during the Vietnam era, and is presumed to have been exposed to herbicide agents.

3.  Diabetes mellitus Type II is causally linked to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the appeal of the issue of entitlement to a compensable initial rating for degenerative joint disease of the right elbow.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  Diabetes mellitus Type II was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Claims Withdrawn

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

Regarding the issue of entitlement to a compensable initial disability rating for degenerative joint disease of the right elbow, the Veteran expressly withdrew his appeal of this matter during the February 2011 Board hearing, as documented in the hearing transcript.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal on that matter, and the issue is dismissed.

Service Connection for Diabetes Mellitus

The present appeal involves the issue of entitlement to service connection for diabetes mellitus, type II.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that he is entitled to service connection for Type II diabetes mellitus as a result of exposure to Agent Orange.  VA law and regulations provide that a presumption exists regarding service connection for diseases associated with exposure to herbicide agents during service in the Republic of Vietnam.  See 38 U.S.C.A. § 1116.  Under the provisions of the implementing regulation, 38 C.F.R. § 3.309(e), if a veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases set forth in 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  These diseases include Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e).

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a).  The Federal Circuit has agreed with VA's interpretation of its regulations that 'duty or visitation' in the Republic of Vietnam contemplates actual presence on the landmass of the country.  Haas v. Peake, 525 F.3d 1168, 1186.

The decisive question with regard to this issue is whether the Veteran is shown to have served in the Republic of Vietnam such that his alleged exposure to herbicide agents would be presumed.

The Veteran testifies, including as presented in his February 2011 Board hearing testimony and in his October 2009 written statement, that he set foot on land in Vietnam while serving aboard the USS Towhee in Da Nang Harbor.

Significantly, the Veteran's service personnel records are available for review in the claims-file; the Board's review of these records indicates that the Veteran served aboard the USS Towhee throughout December 1966.  (The Board observes that a DD-214 shows that the Veteran was assigned to foreign and/or sea service for nearly all of the period from June 1965 through June 1967, and the Veteran's Performance Record log indicates that he was serving aboard the USS Towhee in November 1966 and was still serving aboard the USS Towhee in April 1967.)

A September 2009 reply to the RO's Request for Information under PIES (Personnel Information Exchange System) states that "this veteran served aboard a ship (USS Towhee-AGS-28) that sailed in the official waters of the Republic of Vietnam from 12/7/1966 - 12/13/1966.  However, the record does not indicate whether or not he ever set foot in Vietnam."

The Veteran's February 2011 hearing testimony and his October 2009 written statement allege that the USS Towhee docked in Da Nang Harbor.  The RO's own additional research additional revealed publicly available information from Internet resources (documentation of which has been associated with the claims-file); as explained to the Veteran in the RO's October 2009 letter to the Veteran, the RO determined that "our records indicate the vessel dropped anchor in Touraine Bay, off Da Nang, South Vietnam."  The records that the RO was referring to in this regard, attached to the letter in the claims-file, indicate that the USS Towhee dropped anchor in Touraine Bay on December 9, 1966, and continued to perform survey operations in the area until January 12, 1967.

Although the evidence in this case is not demonstratively clear, and contains some conflicting indications, the Board finds that information available from the development accomplished in this case reasonably indicates that the Veteran was serving aboard the USS Towhee during a period in December 1966 when the ship dropped anchor in a harbor of mainland Vietnam in or around Da Nang.  With consideration of all of the available testimony and objective indications, the Board finds that reasonable doubt may be resolved in this case in favor of the Veteran's contention that his service brought him to a harbor of mainland Vietnam.

The Board finds that the Veteran's service aboard a ship that dropped anchor in a harbor of mainland Vietnam reasonably satisfies the criteria presented by 38 C.F.R. § 3.307(a)(6)(iii) and Haas in this case.  Therefore, the Board finds that the Veteran is entitled to the presumption of exposure to an herbicide agent.

Accordingly, as Type II diabetes mellitus is among the diseases listed at 38 C.F.R. § 3.309(e), the Board finds that the conditions and criteria for the establishment of service connection of the Veteran's Type II diabetes mellitus have been met.  The Board briefly notes that the Veteran's VA medical records confirm that he has been medically diagnosed with Type II diabetes mellitus.

Therefore, entitlement to service connection for Type II diabetes mellitus is granted.


ORDER

The claim of entitlement to a compensable initial rating for degenerative joint disease of the right elbow has been properly withdrawn from this appeal by the Veteran.  Thus, this issue is dismissed.

Service connection for diabetes mellitus Type II is warranted.  To this extent, the appeal is granted.


REMAND

PTSD/ Psychiatric Disability

The Veteran has testified that his active duty military service included traumatic experiences related to his participation in and proximity to combat events while assigned to 'swift boats' operating on rivers in Vietnam.  The RO was unable to obtain official service-department confirmation or corroboration of the Veteran's participation in combat or of the specific assignments and episodes the Veteran has cited as traumatic stressors.

The Board notes that, effective July 13, 2010, the regulations governing service connection for PTSD were amended.  Specifically, the new 38 C.F.R. § 3.304(f)(3) provides that, if a stressor claimed by a Veteran is 'related to the Veteran's fear of hostile military or terrorist activity,' and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted), confirms that the claimed stressor is 1) adequate to support a diagnosis of PTSD, and 2) that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Moreover, the amendment provides that, 'fear of hostile military or terrorist activity' means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In light of the new regulatory provisions, the Board must consider whether the Veteran's descriptions of in-service traumatic experiences are consistent with the places, types, and circumstances of the Veteran's service such that the Veteran's testimony alone may establish the occurrence of such traumatic events.  In this regard, however, the evidence remains unclear and there appears to be additional available development which would be beneficial to permitting fully informed appellate review of the issue.

The Veteran's testimony regarding combat experiences and traumatic events features his assertion that he was exposed to combat while assigned to 'swift boats' in the rivers of Vietnam; as discussed above, the objective evidence concerning the nature and the locations of the Veteran's service shows that he served aboard the USS Towhee during a period when it dropped anchor in a harbor of Vietnam, but the currently available information does not confirm that he had any assignment consistent with his account of experiencing combat.  As the Veteran's claimed stressors are not apparently consistent with the nature of the Veteran's service as currently shown in the available official service-department documentation, the Board has considered whether any additional development of official service-department resources is warranted to potentially corroborate the Veteran's characterization of his pertinent Vietnam service.  The Board finds that additional development could be beneficial and is warranted in this case.

An October 2009 written statement from the Veteran requests that VA attempt to corroborate his testimony by checking the ship log for the USS Towhee, and the Veteran describes that he "[s]erved onboard patrol craft #39 in RivDiv 542 and 545 - Swift Boats."  The Veteran further requests that VA "check records based out of NHE BA, Vietnam."  Documents in the claims-file indicate that the RO initiated an attempt to develop potentially pertinent evidence from official sources through inquiry to the United States Joint Services Records Research Center (JSRRC); however, it is not clear that any resolution to this request was fully accomplished.  In October 2009, the RO notified the Veteran that "[w]e need you to provide the dates you were assigned to the swift boats .... within a 60-day time frame so we may request and research the information you provided.  Without this information we will be unable to research your statements."

It does not appear that any additional pertinent research through the JSRRC and official records has taken place since that time.  However, in February 2011 the Veteran submitted a written statement testifying that on April 30, 1968: "High school friend EM3 Karl Chambliss killed next to me by a mortar round.  I received a scratch and he was blown to pieces.  This happened aboard PCF 39."  The Veteran then identifies the rank of the identified casualty as "E4."  The Veteran indicates that he was assigned to "CTF 1st DIV 552 PCF 39" or "RIV DIV 552 PCF 39" at the time, and that he was so assigned from January 1967 to June 1968.  The Board believes that the Veteran has provided sufficiently specific information to permit a new research request to the JSRRC to attempt to verify the Veteran's account of details of his service.  The Board notes that no development has been initiated on the basis of this important testimony, which was submitted at the time of the Veteran's Board hearing.

Furthermore, the Board observes that the set of the Veteran's service personnel records in the claims-file does not appear to be complete.  Although a substantial number of service personnel records are in the file providing hints concerning the Veteran's service locations and circumstances at various times (the Veteran served on active duty for more than 20 years), there is no comprehensive documentation of a "History of Assignments" or specific personnel evaluations as would be expected in a complete set of personnel records.  The complete set of personnel records could be highly pertinent in this case, and the complete set should be obtained.  The Veteran has testified, including in his testimony during the February 2011 Board hearing, that his tour in Vietnam lasted for 17 months concluding in 1968; he testified that one of his central traumatic stressor events occurred in April 1968 during the claimed 'swift boat' service.  The September 2009 response to a PIES Request for Information and the available information of record does not fully resolve the Veteran's contentions with regard to this testimony, and review of his complete service personnel records could be essential.

The Board also observes that the evidence of record already indicates that the USS Towhee dropped anchor in a harbor of mainland Vietnam in December 1966, with some conflicting indications as to whether it departed from the location in December 1966 or January 1967.  In any event, this information also permits the identification of a pertinent 60-day time frame centered upon the middle of December 1966; this would enable pertinent research of official service department resources with attention to a period where the Veteran is already shown to have been serving in a harbor of mainland Vietnam.

The Board finds that such development could potentially reveal evidence pertinent to the Veteran's contentions concerning the nature of his service and the context of his claimed in-service PTSD stressors.  Therefore, remand is warranted so that such development of the evidence may be accomplished.

Hypertension

The Veteran contends that he currently suffers from hypertension as a result of his military service.  The Veteran claims that his hypertension may be a consequence of exposure to herbicides during service in Vietnam.  The Board briefly observes that hypertension is not among the disabilities listed under 38 C.F.R. § 3.309(e) that are presumptively linked to such herbicide exposure.  However, the United States Court of Appeals for the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this case, the Board finds that evidence of record raises medical questions pertinent to the matter of determining whether the Veteran's current hypertension may have directly manifested during the Veteran's military service.  The Veteran was afforded a VA examination in February 2008, but this report only addresses the etiology of the Veteran's hypertension to the extent of stating that the Veteran's "hypertension is not secondary to diabetes mellitus" because "[t]he diagnosis of hypertension preexisted the diabetes mellitus diagnosis."  The Board finds that a new VA examination is warranted in this case to address the direct theory of service connection raised by the evidence in addition to addressing whether the Veteran's hypertension may have been aggravated by his newly service-connected diabetes mellitus pathology.

The Board notes that recent case law has held that 38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

The Board's review of the service treatment records from throughout the Veteran's approximately twenty year period of active duty service reveals some suggestion of increasing blood pressure and multiple isolated instances of potentially pertinent elevated blood pressure readings.  In particular, the Board notes that service treatment records document blood pressure of "112/90" in November 1983, "130/90" in April 1984, "130/90" in June 1984, and "140/100" in December 1985.  Significantly, the "140/100" in December 1985 is noted to represent a "3 day BP [check]."  These several instances of  escalating elevated blood pressure readings exceed the threshold for hypertension, although it is unclear whether they may or may not support a medical finding of onset of chronic hypertension or 'predominantly' elevated blood pressure.  As hypertension is characterized by elevated blood pressure, and as these service treatment records show significantly high blood pressure repeatedly exceeding the pertinent threshold near the conclusion of the Veteran's active service, the Board finds that the service treatment records reasonably present evidence of a potentially pertinent event during service satisfying the second and third McLendon elements.

The Board finds that the McLendon criteria appear to have been met in this case with regard to the claim of entitlement to service connection for hypertension on a direct basis.  The evidence of record establishes (1) a current medical diagnosis of hypertension, (2) evidence of multiple instances of significantly elevated blood pressure during service which (3) may be potentially relevant to the etiology of hypertension because hypertension is characterized by elevated blood pressure, but (4) there is no sufficient competent medical evidence addressing the etiology of the Veteran's hypertension in the context of all of available evidence and medical history.  The Board believes that a VA examination with a competent medical opinion would permit fully informed appellate review by addressing the medical significance (if any) of the in-service blood pressure readings in determining the likely etiology and the time of onset of the Veteran's current chronic hypertension diagnosis.

Additionally, the Board notes that the RO previously initiated development of evidence to address the Veteran's claim of entitlement to service connection for hypertension as potentially secondary to diabetes mellitus.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The February 2008 VA examination report addressing the etiology of the Veteran's hypertension offers an opinion only addressing whether the Veteran's hypertension has been caused by diabetes mellitus; the examiner's opinion does not address the question of whether the Veteran's hypertension may be permanently aggravated by diabetes mellitus.  This omission becomes especially significant now that this Board decision has granted entitlement to service connection for diabetes mellitus in this case.  On remand, the new VA examination report should present an etiology opinion addressing all pertinent theories of entitlement to service connection for hypertension, including as secondary to diabetes mellitus on the basis of aggravation.

VA has a duty to assist claimants in the development of facts pertinent to their claims, and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  See 38 U.S.C.A. § 5103A.  The Court has held that, when the medical evidence is inadequate, VA may supplement the record by seeking an advisory opinion or ordering a medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In order to afford the Veteran every consideration with his appeal, the Board believes that scheduling the Veteran for another VA examination for his claimed hypertension is appropriate in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action to obtain the Veteran's complete set of service personnel records and associate those documents with the claims file for review in connection with attempts to confirm the Veteran's accounts of the circumstances of his Vietnam service from 1966-1968.

2.  Following the above, the RO/AMC should verify whether the Veteran's descriptions of claimed stressors involving described assignment to 'swift boats' in combat environments are consistent with the places, types, and circumstances of the Veteran's service.  

a)  The RO/AMC should review the Veteran's complete service personnel records, after the above-directed efforts to obtain them have been completed, and determine whether these records corroborate the Veteran's claimed service in Vietnam from 1966-1968.

b)  Additional development should include contacting the U.S. Army and Joint Services Records Research Center (JSRRC) to research appropriate records concerning the Veteran's assignment as of April 30th, 1968 (the date identified in the Veteran's Board hearing testimony as when a traumatic stressor occurred during service on a 'swift boat').  The JSRRC should be asked to verify the details of the Veteran's account, as presented in a February 2011 written submission, that he witnessed EM3 or E4 Karl Chambliss killed by a mortar round on April 30, 1968, while assigned to "RIV DIV 552 PCF 39" or "CTF 157 DIV 552 PCF 39."

This JSRRC request should also be informed by any pertinent information concerning that details of the Veteran's assignment at that time revealed in his complete service personnel records (obtained in connection with directive #1, above).  If the RO/AMC must identify a 60-day window to direct the JSRRC research, a window centering upon April 30, 1968, appears to be appropriate.

c)  If the above JSRRC inquiry does not confirm the Veteran's account of the circumstances of his service, additional development should include contacting the JSRRC to research the ship history and deck logs for the USS Towhee to determine whether they contain evidence that may indicate that the places, types, and circumstances of the Veteran's service aboard that ship are consistent with his description of being assigned to 'swift boats' or otherwise in combat environments.  In light of the evidence indicating that the USS Towhee dropped anchor at a Vietnam harbor in mid-December, if the RO/AMC must identify a 60-day window to direct the JSRRC research, a window centering upon mid-December 1966 appears to be appropriate (from mid-November 1966 through mid-January 1967).

After completion of the appropriate development and research, the RO/AMC should determine whether any claimed stressor is verified or whether the Veteran's descriptions of claimed stressors involving described assignment to 'swift boats' in combat environments are consistent with the places, types, and circumstances of the Veteran's service.  If the shown circumstances of the Veteran's service warrant, a VA examination in accordance with the new version of 38 C.F.R. § 3.304(f)(3) may be necessary.

3.  The Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed hypertension.  It is imperative that the claims folder be reviewed in conjunction with the examination.   Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file and examining the Veteran, the examiner should offer the following opinions:

a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed hypertension is causally related to his active duty service or any incident therein (to include presumed exposure to herbicides)?  In answering this question, please specifically address the Veteran's documented in-service blood pressure readings, including specifically the several readings in the final years of the Veteran's active duty service with diastolic blood pressure of '90' or '100' mm.  Please discuss the notation on the December 1985 record showing that a "3 day BP [check]" revealed blood pressure of "140/100."

b)  Is it at least as likely as not (i.e., 50% or higher degree of probability) that the Veteran's claimed hypertension is proximately due to or the result of his service-connected diabetes mellitus?

c)  Is it at least as likely as not (i.e., 50% or higher degree of probability) that the Veteran's claimed hypertension has been aggravated by his service-connected diabetes mellitus pathology?  The term 'aggravation' is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

4.  In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

5.  After completion of the above and any additional development which the RO/AMC may deem necessary, the RO/AMC should then review the expanded record and readjudicate the issues remaining on appeal.  The issue of entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disability, should be readjudicated with specific consideration of the fact that the Veteran has contended that he has a psychiatric disability secondary to right elbow disability, diabetes mellitus, and hypertension; any additional development necessary after processing the Board's grant of service connection for diabetes mellitus or after the RO/AMC readjudication of the hypertension issue on appeal should be appropriately completed.  If any benefit sought on appeal remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


